KATZ, J.,
with whom, BERDON, J., joins, dissenting. For purposes of this dissent, I will assume that the Appellate Court properly concluded that the trial court had acted within its discretion in allowing the state to introduce rebuttal evidence. Because the seminal stain evidence, however, was not a matter of true rebuttal, I respectfully disagree with the majority opinion that the Appellate Court properly concluded that the trial court had acted within its discretion in denying the defendant the opportunity to present surrebuttal evidence.
Unlike evidence presented in the case-in-chief, “[t]he function of rebuttal evidence is to explain or rebut evidence offered by an opponent.” United States v. Tejada, 956 F.2d 1256, 1266 (2d Cir.), cert. denied, 506 U.S. 841, 113 S. Ct. 124, 121 L. Ed. 2d 80 (1992). Rebuttal evidence is usually “confined to testimony which is directed at refuting the evidence given by the defendant.” State v. Addazio, 169 Conn. 416, 427, 363 A.2d 153 (1975). According to Professor Wigmore, matters of “true rebuttal” are matters that were “properly not evidential until the rebuttal” stage. 6 J. Wigmore, Evidence (Chadbourn Rev. 1976) § 1873, p. 678. A party has a right to present “true rebuttal” evidence, when there has been no prior opportunity to present it. Id.; see C. Tait & J. LaPlante, Connecticut Evidence (2d Ed. 1992 Sup.) § 3.3.1 (“[a] party has a right to present rebuttal evidence ... if the evidence was not ‘evidentiary,’ that *732is, relevant or material, until after his adversary’s case”). When a party should reasonably have included in its case-in-chief what it claims to be rebuttal evidence, however, the court may properly deny it that second opportunity. Shaham v. Capparelli, 219 Conn. 133, 136-37, 591 A.2d 1269 (1991) (Shea, J., dissenting).
Because there had been ample opportunity for the state to introduce the seminal stain evidence during its case-in-chief, it did not qualify as true rebuttal evidence. The state knew of the victim’s complaint that the defendant had forced her to engage in vaginal intercourse “on the front seat of the car” as of the date of the incident, May 4, 1990. Therefore, any evidence tending to establish affirmatively the victim’s claim was properly part of the state’s case-in-chief. Because the state introduced four photographs of the front seat and forensic evidence — hair and vegetative material— seized from the front seat into evidence, it is apparent that the state was aware of the importance of the front seat. As part of its decision to allow the rebuttal evidence, the trial court specifically commented on the fact that the victim had testified “about six, seven weeks ago and she testified at great length that the hair on her head was extracted during the dragging and during the interaction on the front seat of that car.” Additionally, Marybeth Guman, a criminalist at the state police forensic laboratory, was questioned about the seat cover stains during the state’s case-in-chief. She testified that the seat cover had, as of May 14, 1991, been submitted twice to her laboratory, that she had examined it for trace materials such as hair, and that although there were stains on the cushion, she never examined those stains for the presence of semen. Had the state been more diligent in its testing of the stain, it would have discovered the evidence that it later introduced in rebuttal and would most certainly have offered the *733results to corroborate the victim’s testimony in its casein-chief.
We traditionally grant the trial court the discretion to admit, in rebuttal, evidence that might have been properly offered in its case-in-chief. See Practice Book § 874; State v. Brauneis, 84 Conn. 222, 232-33, 79 A. 70 (1911). The unavailability of the evidence prior to May 28,1991, may have sufficed to cause the trial court to exercise its discretion to allow the rebuttal. The late availability of this evidence, however, does not transform its essential nature into new matter. Accordingly, I would conclude that the seminal stain evidence was not truly of a rebuttal nature.1
Therefore, although we have stated that the trial court ordinarily enjoys broad discretion in deciding whether to allow surrebuttal evidence; State v. Anderson, 209 Conn. 622, 634-35, 553 A.2d 589 (1989); that discretion is not unlimited when new matter that was more properly presented as evidence in the case-in-chief has been presented in rebuttal. Practice Book § 874 (3) provides that if a prosecutor is permitted, in rebuttal, “to present evidence not of a rebuttal nature,” then “the defendant may respond with further evidence in chief.” We have stated, although not recently, that if the trial court were to allow a party to introduce evidence in rebuttal that was more properly evidence in the case-in-chief, the opposing party “would have the right to meet it.” State v. Buonomo, 88 Conn. 177, 183, 90 A. 225 (1914).2
*734A brief survey of other jurisdictions confirms the general rule that “where new matters are introduced in rebuttal. . . the witness has a right to surrebuttal.” (Emphasis in original.) Gregory v. United States, 393 A.2d 132, 137 (D.C. 1978); accord United States v. King, 879 F.2d 137, 138 (4th Cir.), cert. denied, 493 U.S. 900, 110 S. Ct. 257, 107 L. Ed. 2d 206 (1989); United States v. Sadler, 488 F.2d 434, 435 (5th Cir.), cert. denied, 417 U.S. 931, 94 S. Ct. 2642, 41 L. Ed. 2d 234 (1974) (prejudice may occur where prosecution “injects fresh issues on which the defendant is denied the right to present evidence”); People v. Martinez, 181 Colo. 27, 28-29, 506 P.2d 744 (1973) (“[a]s a general rule, defendants should always be permitted to introduce as surrebuttal, evidence which tends to meet new matter introduced by the prosecution on rebuttal” [emphasis in original]); People v. Terry, 720 P.2d 125, 129 (Colo. 1986); People v. Brockman, 699 P.2d 1339, 1342 (Colo. 1985); People v. Hutto, 181 Colo. 279, 282, 509 P.2d 298 (1973); People v. Cannon, 62 Ill. App. 3d 556, 561, 378 N.E.2d 1339 (1978) (“[w]here the State is permitted to introduce new matter in rebuttal, the accused should be permitted to introduce evidence in surrebuttal to contradict or affect the credibility of the rebuttal testimony”); People v. Lott, 33 Ill. App. 3d 779, 787-88, 338 N.E.2d 434 (1975), aff'd, 66 Ill. 2d 290, 362 N.E.2d 312 (1977); Edge v. State, 393 So. 2d 1337, 1341 (Miss. 1981) (“ ‘rule is well settled in this state that where rebuttal evidence is introduced, surrebuttal should be allowed, particularly where to fail to do so would be prejudicial’ ”); State v. Stambach, 76 Wash. 2d 298, 301, 456 P.2d 362 (1969); State v. Godwin, 136 Wash. 582, 588, 240 P. 897 (1925) (“appellant, as a *735matter of right, was entitled in surrebuttal to rebut” an exhibit introduced in rebuttal); State v. DuPont, 14 Wash. App. 22, 23-24, 538 P.2d 823 (1975); 23A C.J.S., Criminal Law § 1219 (c) (1989) (“where the prosecution in rebuttal is permitted to introduce new matter, accused may and should be permitted to introduce evidence in surrebuttal”); 88 C.J.S., Trial § 103 (1955) (same).
Unlike the recent cases decided by the Appellate Court where the proffered surrebuttal testimony “did not respond to anything new”; State v. Anderson, 28 Conn. App. 833, 849, 614 A.2d 438 (1992), rev’d on other grounds, 227 Conn. 518, 631 A.2d 1149 (1993); or where the proffered surrebuttal evidence would have been “cumulative in nature and designed primarily to bolster the defendant’s case rather than to refute” the state’s rebuttal; State v. Buster, 27 Conn. App. 263, 276, 606 A.2d 9 (1992), aff'd on other grounds, 224 Conn. 546, 620 A.2d 110 (1993); the defendant in this case demonstrated that the surrebuttal would have been his first and only opportunity to address the state’s seminal stain rebuttal evidence.3 He represented that he would do this through testimony and forensic evidence if it could be obtained. Because the rebuttal evidence “tore the heart out of his defense”; Edge v. State, supra, 393 So. 2d 1341; by disallowing surrebuttal, the trial court denied the defendant the opportunity to attempt to explain to the jury that the stain was not the result of sexual relations with the victim.4
*736This was a closely contested case in which, as in any “sex-related case . . . credibility was crucial.” State v. Ouellette, 190 Conn. 84, 103, 459 A.2d 1005 (1983). The testimony focused on the issues of consent and location of the intercourse. In charging the jury on credibility, the trial court neatly summed up the parties’ positions: “The pivotal issue of this case is whether the sexual relations . . . were consensual .... You will recall that [the victim] placed the oral intercourse, described under our law as fellatio, in the leafy area and the vaginal intercourse in the car. The defendant placed the act of oral sex on the passenger side of the car while he was outside the car and [the victim] in the car. And he places the act of vaginal intercourse in the leafy area. [The victim] and the defendant disagree over the issue of consensuality and the locations where these acts of sexual intercourse occurfred].”
Moreover, because the victim was the only witness to the crime, the jury’s request to rehear her testimony suggests that the credibility question was a difficult one. The seminal stain evidence was of crucial impact that related to the “where” question, which in turn related to the “who’s telling the truth” question. Introduction of this evidence allowed the state to argue to the jury that “when he testified,” the defendant “didn’t know” about the seminal stain and that he was “trapped by those stains. He was trapped by the truth. He told the story and the forensic evidence said no.” Furthermore, the fact that the jury convicted the defendant of only the sexual assault count involving forcible vaginal intercourse — the act that took place in the vehicle — is additional evidence of the jury’s reliance upon this unrebutted evidence.
*737The defendant wanted only the opportunity, either through testimony or by forensic evidence, to rebut the seminal stain evidence, which was the last evidence heard by the jury and that pertained to the crucial issue in the case. Fairness required that the defendant be given that opportunity. The trial court’s ruling severely placed in doubt the achievement of a just result. State v. Williams, 231 Conn. 235, 254, 645 A.2d 999 (1994). Accordingly, I would conclude that the trial court abused its discretion in not allowing the defendant the opportunity to present surrebuttal evidence and that such failure was harmful.

 The majority postulates that because the state used the seat cushion evidence to rebut the defendant’s testimony and not to corroborate the victim’s version of the facts, the evidence constituted “true rebuttal.” See footnote 10 of the majority opinion. Although that theory allowed the trial court to find that the evidence was relevant, it does not change the fundamental nature of the evidence. The seat cushion evidence would have been relevant to corroborate the victim’s version of events and was, therefore, properly evidential, that is, relevant or material, prior to the rebuttal stage. 6 J. Wigmore, supra, § 1873; C. Tait & J. LaPlante, supra, § 3.3.1.


 It is noteworthy that the trial court’s disallowance of surrebuttal was based largely on its erroneous view of the nature of surrebuttal evidence. *734State v. Cavell, 34 Conn. App. 276, 288 n.6, 641 A.2d 426 (1994). Contrary to the trial court’s views, surrebuttal is not “an extraordinary measure rarely recognized in our state,” and is not limited to situations “when there is a manifest act of injustice reaching Constitutional proportions.” Reliance on this improper standard perhaps best explains the trial court’s decision to disallow surrebuttal evidence.


 The majority’s reliance on the fact that the defendant knew of the seminal stain evidence before he rested his case, and therefore that he could have testified himself regarding possible explanations for its presence, is both unfair and unrealistic. In the absence of any testimony about the stain up to that point, any defense evidence would not have been responsive. Certainly, the defendant had the right to wait to see if the state actually introduced the evidence and if, after cross-examination, there was any need to rebut it.


 Even before the state presented its rebuttal, the court had expressed a disinclination to permit surrebuttal. During the defendant’s case, the prosecutor requested that certain physical measurements be taken of the defend*736ant, for possible use in rebuttal. The prosecutor stated that if such evidence were allowed in rebuttal, “certainly [the defendant is] entitled to [sur]rebuttal with discretion of the court.” The court replied, “[w]ell, the court’s not likely to grant surrebuttals.”